Fourth Court of Appeals
                                    San Antonio, Texas
                                          JUDGMENT
                                       No. 04-14-00218-CR

                                        Bruno CARMONA,
                                            Appellant

                                                  v.

                                       The STATE of Texas,
                                             Appellee

                   From the 227th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2009CR11004
                        Honorable Philip A. Kazen, Jr., Judge Presiding

        BEFORE JUSTICE MARION, JUSTICE BARNARD, AND JUSTICE CHAPA

       In accordance with this court’s opinion of this date, the judgment of the trial court is
MODIFIED to delete the requirement that appellant Bruno Carmona pay the costs of court-
appointed counsel, assessed at $850.00 as reflected in the Bexar County District Clerk’s bill of
cost. The trial court’s judgment is AFFIRMED AS MODIFIED.

         The Bexar County District Clerk, Donna Kay McKinney, is ORDERED to delete the
$850.00 in attorney’s fees from the bill of costs in this case, and to prepare and certify a corrected
bill of costs.

       SIGNED October 8, 2014.


                                                   _____________________________
                                                   Luz Elena D. Chapa, Justice